Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Black Diamond Construction, Incorporated, seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s award of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2012). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Black Diamond Constr., Inc. v. Hayton, No. 12-0341-BLA (B.R.B. Apr. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.